USCA11 Case: 21-10627     Date Filed: 06/03/2021   Page: 1 of 6



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10627
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:07-cr-00392-TFM-M-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

JOSEPH LEON LANDRUM,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                                (June 3, 2021)



Before LAGOA, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 21-10627          Date Filed: 06/03/2021       Page: 2 of 6



       Joseph Leon Landrum appeals his 11-month sentence imposed upon

revocation of his supervised release pursuant to 18 U.S.C. § 3583(e)(3). Landrum

contends his sentence is substantively unreasonable and the district court abused its

discretion by imposing a condition of supervised release that prohibits him from

having contact with his girlfriend. After review,1 we affirm.

                                      I. DISCUSSION

A. Sentence

       Before imposing a sentence upon revocation of supervised release, the

district court is required to consider several factors set forth in 18 U.S.C.

§ 3553(a). 18 U.S.C. § 3583(e)(3). The court shall impose a sentence sufficient,

but not greater than necessary, to comply with the need for the sentence imposed to

deter criminal conduct, protect the public, and provide the defendant with needed

educational, vocational, medical, or other correctional treatment. Id.

§§ 3553(a)(2)(B)-(D), 3583(e). In addition, the district court must consider the

nature and circumstances of the offense, the history and characteristics of the

defendant, the applicable guidelines range, the pertinent policy statements of the




       1
           We review a sentence imposed upon revocation of supervised release for
reasonableness. United States v. Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008).
Reasonableness review “merely asks whether the trial court abused its discretion” based on the
“totality of the circumstances.” United States v. Pugh, 515 F.3d 1179, 1189-90 (11th Cir. 2008)
(quotations omitted). We review the imposition of special conditions of supervised release for
abuse of discretion. United States v. Carpenter, 803 F.3d 1224, 1237 (11th Cir. 2015).
                                               2
          USCA11 Case: 21-10627        Date Filed: 06/03/2021    Page: 3 of 6



Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to the victim. Id. §§ 3553(a)(1), (4)-(7), 3583(e).

      A district court abuses its discretion when it: (1) fails to consider all factors

that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) commits a clear error of judgment by balancing the

proper factors unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). Although the district court must consider all the applicable

§ 3553(a) factors, it does not have to give all of them equal weight and it may in its

sound discretion attach “great weight to one factor over others.” United States v.

Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015) (quotations omitted).

      Landrum’s 11-month sentence is reasonable. The record demonstrates the

district court considered the § 3553(a) factors, as it discussed the severity and

history of Landrum’s domestic violence offenses, and discussed the importance of

Landrum respecting the conditions of supervised release. This last factor is

particularly salient because Landrum had violated his supervised release twice

before. The district court also discussed Landrum’s health needs, specifically

directing him to have mental health counseling as a condition of supervised

release. Finally, the term of imprisonment was within the Guidelines range, which

is another factor weighing in favor of reasonableness. See United States v. Hunt,

526 F.3d 739, 746 (11th Cir. 2008) (explaining although we do not automatically


                                           3
              USCA11 Case: 21-10627   Date Filed: 06/03/2021   Page: 4 of 6



presume a sentence falling within the advisory Guidelines range is reasonable, we

ordinarily expect such a sentence to be reasonable). Accordingly, we affirm as to

this issue.

B. Special Condition

       A district court may order special conditions of supervised release so long as

each condition: (1) is reasonably related to the nature and circumstances of the

offense, the history and characteristics of the defendant, the need for adequate

deterrence, the need to protect the public, and the need to provide the defendant

with needed training, medical care, or correctional treatment in an effective

manner; (2) involves no greater deprivation of liberty than is reasonably necessary

to accomplish the goals of deterrence, protecting the public, and rehabilitation; and

(3) is consistent with any pertinent policy statements issued by the Sentencing

Commission. 18 U.S.C. § 3583(d)(l)-(3); see also 18 U.S.C. § 3553(a)(1),

(a)(2)(B)-(D). Each relevant § 3553(a) factor is weighed independently, so it is not

necessary for a special condition to be supported by each factor. United States v.

Tome, 611 F.3d 1371, 1376 (11th Cir. 2010).

       A district court may, in its discretion, impose conditions of supervision

including that a defendant “refrain . . . from associating unnecessarily with

specified persons.” 18 U.S.C. § 3563(b)(6). The right of association may be

restricted where “doing so is necessary to protect the public.” United States v.


                                          4
          USCA11 Case: 21-10627        Date Filed: 06/03/2021    Page: 5 of 6



Moran, 573 F.3d 1132, 1140 (11th Cir. 2009) (quotations omitted) (holding the

district court did not plainly err in restricting defendant’s contact with minors

without written approval of the probation officer where he had previous incidents

involving minors).

      The district court did not abuse its discretion by giving a no-contact

condition. In revoking his supervised release, the court specifically found that

Landrum struck his girlfriend, Shantae Harris. That, combined with the previous

domestic incident with Harris, shows a reasonable relation between the offense and

condition of release. See 18 U.S.C. § 3583(d)(1)-(3). Such an order protects the

victim in this case, Harris. See Moran, 573 F.3d at 1140. It is also not a greater

deprivation of liberty than reasonable because, while it restricts his ability to see

Harris, with his history of domestic violence in general, and his history of domestic

violence against Harris in particular, it is needed to protect her from future abuse.

      Although Landrum testified he did not strike Harris, and Harris later denied

being struck by Landrum, the district court appears to have found Mobile Police

Department Officer Paul Lee more credible, as the court specifically found that

Landrum had struck Harris. See United States v. Clay, 376 F.3d 1296, 1302 (11th

Cir. 2004) (“We accord great deference to the district court’s credibility

determinations.” (quotations omitted)). Also, while Landrum and Harris desire to

maintain their relationship, their relationship status does not change the fact that


                                           5
          USCA11 Case: 21-10627       Date Filed: 06/03/2021     Page: 6 of 6



Landrum has been violent against Harris multiple times, even though they are

dating. Moreover, Landrum’s involvement with Harris has been the subject of two

separate violations of Landrum’s supervised release. Because one of Landrum’s

violations of his supervised release was his domestic violence against Harris and

he violated the terms of his previous term of supervised release by harassing and

threatening Harris, the condition of release is reasonably related to the offense and

not more restrictive than reasonably necessary.

                                II. CONCLUSION

      The district court’s imposition of an 11-month sentence was reasonable as

the district court properly weighed the relevant factors, including Landrum’s prior

violations of supervised release and his medical needs. Additionally, the district

court did not abuse its discretion by ordering Landrum not to have contact with

Harris because of his history of domestic violence in general and his history of

violence against Harris in particular. Accordingly, we affirm.

      AFFIRMED.




                                          6